Case 3:19-mj-04215-MSB Document1 Filed 09/30/19 PagelD.1 Page 1 of 7

 

  
  
   

UNITED STATES DISTRICT COURT

FILED

SEP 8 0 2019

CLERK
SOUTHER:
BY 'N

ARREST ON OUT-OF-DISTRICT OFFENSE

casenumaerd 9MS4219

SOUTHERN DISTRICT OF CALIFORN A

US DISTRICT COURT
DISTRICT OF CALIFORNIA

The person charged as Melvin JACOBS now appears before this United States District Court for an initial |
appearance as a result of the following charges having been filed in the United States District Court for the .
District of Idaho with: Title 18 U.S.C § 1512(a)(2)(A) TAMPERING WITH A WITNESS, VICTIM, OR

INFORMANT BY PHYSICAL FORCE OR THREAT.

The charging documents and the warrant for the arrest of the defendant which was issued by the above United
States District Court are attached hereto. I hereby swear under penalty of perjury that the foregoing is true and

correct to the best of my knowledge, information, and belief.

DATED: 9/30/2019 = VEZ
/ Ce (signature)

Diego Chavez (print)
Deputy United States Marshal _

Reviewed and Approved

DATE: 4 [301149

Vii i l t f f i AR My eed (signature)
i Vi dks le fh. p dldat (print)

Assistant United States Attorney

 

DEPUTY
rae

 

ee cee pe
To:

Case 3:19-mj-04215-MSB Document 1 Filed 09/30/19 PagelD.2 Page 2 of 7

Case 1:19-cr-00289-BLW Document 2 Filed 09/11/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF IDAHO |

UNITED STATES OF AMERICA WARRANT FOR ARREST
V. | .
MELVIN JACOBS 1:19-cr-00289-BLW

The United States Marshal
and any Authorized United Slates Officer

. YOU. ARE HEREBY COMMANDED to arrest MELVIN JACOBS and bring forthwith to - |

the nearest magistrate judge to answer INDICTMENT charaing with the below listed violation.

18 U.S.C. § 1512(a)(2KA) TAMPERING WITH A WITNESS, VICTIM, OR INFORMANT BY
PHYSICAL FORCE OR THREAT

18 U.S.C. § 1513(b)(2) OBSTRUCTING JUSTICE BY RETALIATING AGAINST A WITNESS,

~VMICTIM, OR AN INFORMANT

giAlls a United Stales Courts

   

 

 

& District of Idaho :
§ . September 11, 2019
' ISSUED | oo
oe Jocelyn Dunnegan Date ns | "
i a , aa 2
Mer Gee on Sep tt, 2079 12:24 pri ae
C3 “ay a
RETURN LO
. ay : 7
ry

This warrant was received
individual at

_...and executed with the arrest of the above-name

 

 

 

 

Signature of Arresting Officer Date of Arrest

 

Name & Title of Arresting Officer

eo!
Case 3:19-mj-04215-MSB Document1 Filed 09/30/19 PagelD.3 Page 3 of 7

Case 1:19-cr-00289-BLW Document 1-3 *SEALED* Filed 09/10/19 Page 1 of 1

 

 

ph 19-0289-SBLY
DEFENDANT'S NAME: | Melvin Jacobs

Alias(es): U.S. COURTS

DEFENDANT'S STREET ADDRESS: | 402 West 12th Street SEP 10 2019

(*or last known address if detained) Emmett, Idaho 83617 R Filed lim

STEPHEN W. KENYON. -

DEFENSE ATTORNEY: | — .  GLERK, DISTRICT OF IDAHO
Address:

Telephone No.:

 

 

 

AGENCY and ASSISTANT U.S. ATTORNEY INFORMATION

INVESTIGATING AGENT: Detective Matthew Taddicken AUSA: Joshua D. Hurwit
AGENCY: Ada County Sheriff's Office

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No; 208-577-3745 . Telephone No.: (208) 334-1211
DEFENDANTS PERSONAL IDENTIFICA TION INFORMATION .
PLACE OF BIRTH: Ada County, Idaho, U.S.A. BIRTH DATE: February 11, 1998
RACE: . so . . GENDER: Male
HEIGHT: __6’0” WEIGHT: __.185 lbs.
HAIR: EYES:
XXX-XX-XXXX

*SSN (if applicable):

 

 

SCARS, TATTOOS, OTHER DISTINGUISHING MARKS:

 

 

 

OTHER INFORMATION
*FBI NUMBER: or

 

‘STATE ID NUMBER:

 

*INS ALIEN NUMBER:

 

*LOCATION WHERE DETAINED:

 

 

COMPLETE DESCRIPTION OF AUTO:

 

PLACE OF EMPLOYMENT:

 

OTHER RELATED CASES:

 

 

*SPECIAL INSTRUCTIONS FOR MARSHALS:

 

 

*Required

 

 
Case 3:19-mj-04215-MSB Document1 Filed 09/30/19 PagelD.4 Page 4 of 7

Case 1:19-cr-00289-8LW Document 1-2 Filed 09/10/19 Page 1 of 1

CRIMINAL cove RSHEET

 

DEFENDANT'S § NAME: Melvin Jacobs TUVENILE: ; No

eT o~ FY
DEFENSE ATTORNEY: U.S. aut Ss PUBLIC or SEALED: = Public
Address:
, SEP | Og _ SERVICE TYPE: Warrant .
Te No,: ' ARovd_____Fila ~ c= _/Summans or Warrant or
clephone ° STEPHEN W, KK Notice (if Superseding))

GLEAK, DISTRICT Oo HO
INVESTIGATIVE AGENT: Detective Matthew Taddicken

 

Telephone No.: 208-577-3745 ISSUE Yes
AGENCY: Ada County Sherttf’s Office INTERPRETER: No

_ If YES, language: N/A

CASE INFORMATION (Miscellaneous, CVB, other retated RELATER COMPLAINT: No

defendants/case numbers): “Tampering With a Witness: Obstructing

ust _ _ Lot J 0289-SBLU

 

 

 

CRIMINAL CHARGING INFORMATION

 

 

 

CHARGING Indictment
- Felony: Yes County af OfTense: Ady
Class A Misdemeanor: No - Estimated Triuf Time: 3 days
Class Bor Misdemeanor: No

(Petty Offense)

 

 

a

      

    
 

      

 

 

 

 

 

 

 

 

a Imprisonment not more than 20 years -
8 UBC. . Fampering With a Witness,
§ §512(ay(2)A) One Victim, or fafarmant by Physical and/or a #250, 000 fine, #100 SP ecial
- - -Eorce or Threat assessment; 3 years supervised release .
Ton and Thera oe as sotatating | Etch Count: Imprisonment for not more than
| 18 U.S.C, _ Two and Three heainat withers Vie ee 20 years and/or a $250,000 fine, $100
§ 15[3(bx2} i nformant ov , special assessment; 3 years supervised
° releasc
Date: September 10, 2019 Assistaut U.S, Adomey: Joshua BD. Hurwit “Tr

 

Telephone No. (208) 334-1211

ee

REV, 3feoua.

 

 

 

 
Case 3:19-mj-04215-MSB Document1 Filed 09/30/19 PagelD.5 Page 5 of 7

Case 1:19-cr-00289-BLW Document 1: Filed 09/10/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

JOSHUA D. HURWIT, IDAHO STATE BAR NO. 9527
ASSISTANT UNITED STATES ATTORNEY

 

 

 

DISTRICT OF IDAHO |
WASHINGTON GROUP PLAZA IV, SUITE 600 U.S. COURTS
800 EAST PARK BOULEVARD
BOISE, IDAHO 83712-7788 SEP 10 2019
TELEPHONE: (208) 334-1211 So 4
FACSIMILE: (208) 334-1413 Revd — EPHENWRENOT
) CLERK, DISTRICT OF IDAHO
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, CaeNo. (RB 19-92 8 9-s BLW
Plaintiff, | INDICTMENT
vs. 18 U.S.C. § 1512(a)(2)(A)
18. U.S.C. § 1513(b)(2)
"MELVIN JACOBS, |
Defendant.
The Grand Jury charges:
COUNT ONE

Tampering With a Witness, Victim, or Informant by Physical Force or Threat
18 U.S.C. § 1612(a)(2)(A)

On or about February 2, 2019, in the District of Idaho, the defendant, MELVIN

JACOBS, used the threat of physical force against a confidential Jaw enforcement informant

INDICTMENT - 1

 
Case 3:19-mj-04215-MSB Document 1 Filed 09/30/19 PagelD.6 Page 6 of 7

Case 1:19-cr-00289-BLW Document1 Filed 09/10/19 Page2of3

(“Informant”) by posting on Snapchat a message threatening to kil] Informant with the intent to
influence, delay, and prevent the testimony of Informant in an official proceeding, which
proceeding was the prosecution of the defendant’s friend for selling counterfeit currency, in

violation of Title 18, United States Code, Section 1512(a)(2)(A).

COUNT TWO

Obstructing Justice by Retaliating Against a Witness, Victim, or an Informant
18 U.S.C. § 1513(b)(2)

On or about February 2, 2019, in the District of Idaho, the defendant, MELVIN
JACOBS, did knowingly threaten to engage in conduct, to wit: threatening to kill a confidential
law enforcement informant (“Informant”), that would cause bodily injury, with the intent to
retaliate against Informant for information given by Informant to alaw enforcement officer
- relating to the commission and possible commission of a federal offense, in violation of Title 18,

United States Cade, Section [513(b)(2).

COUNT THREE

Obstructing Justice by Retaliating Against a Witness, Victim, or an Informant
‘18 U.S.C. § 1513(b)(2)

On or about April 22, 2019, in the District of {daho, the defendant, MELVIN JACOBS,
did knowingly threaten to engage in conduct, to wit: threatening to kill a confidential law
enforcement informant (“Informant”), that would cause bodily injury, with the intent to retaliate
against Informant for information given by Informant to a law enforcement officer relating to the |

commission and possible commission of a federal offense, in violation of Title 18, United States

Code, Section 1513(b)(2).

INDICTMENT - 2

 

 
Case 3:19-mj-04215-MSB Document 1 Filed 09/30/19 PagelD.7 Page 7 of 7

Case 1:19-cr-00289-BLW. Document 1 Filecl 09/10/19 Page 3 of 3

Dated this | 0 day of September, 2019,

A TRUE BILL

AS/ {signature an reverse]

 

_Foreperson

BART M. DAVIS
United States Attorney
By:

ihe

Yoshyd D. Hurwit

Assistant United States Attorney

 

 

INDICTMENT - 3

 
